Citation Nr: 1017417	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from February 1963 
to February 1967 and from October 1967 to August 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2005 rating action by the 
RO that denied a disability evaluation in excess of 20 
percent for a lumbar spine disability.

In October 2008, the Veteran gave testimony at a hearing 
before the undersigned at the Waco RO.  A transcript of this 
hearing is of record and has been reviewed.

In February 2009 and August 2009, the Board remanded the case 
to the RO for additional development.  In the February 2009 
remand, the Board requested the RO to obtain additional VA 
records and the records of a private physician who treated 
the Veteran for his disability.  Those records have been 
obtained and associated with the claims file.  

In the August 2009 remand, the Board requested the RO afford 
the Veteran a VA examination to determine the current degree 
severity of his service connected low back disorder, to 
include the extent of limitation of motion of the lumbar 
spine, as well as neurological dysfunction in the lower 
extremities due to intervertebral disc syndrome in the lumbar 
spine.  The examination occurred in October 2009 and after 
review, the Board has determined the report from the 
examination addressed the specific areas of concern raised by 
the Board in its remand and is sufficient to adjudicate the 
current severity of the disability.  38 C.F.R. §§  3.159, 
4.70.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a rating decision in December 2009, the RO granted service 
connection for sciatica of the right lower extremity and 
assigned an evaluation of 10 percent effective September 2007 
and an evaluation of 20 percent effective October 2009.  As 
the Veteran has not initiated an appeal of this rating 
decision, the claim has not been developed for appellate 
review by the Board.  The Veteran does have the remainder of 
the one-year period from December 2009, to file a notice of 
disagreement to initiate an appeal of the rating decision 
assigning an evaluation of 10 percent for sciatica.

After reviewing the Veteran's most recent VA examination in 
October 2009, the Board has determined the medical evidence 
of record raises the issue of service connection for erectile 
dysfunction, to include as secondarily caused by his service 
connected lumbar spine disability. 

This issue of service connection has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's service connected lumbar spine disability 
results in degenerative disc disease, pain, and limitation of 
motion, but does not result in forward flexion limited to 30 
degrees or less, or favorable ankylosis of the thoracolumbar 
spine. 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 
(2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters dated in October 2004 and April 2009.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely evidence that the symptoms had 
increased.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. 
Cir. 2009) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in December 2009.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, records from private medical 
caregivers, and afforded the Veteran VA examinations in 
January 2005, June 2007, and October 2009, and a hearing 
before the undersigned in October 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 

Factual Background

The Veteran has been service connected for his lumbar spine 
disability since December 1992, at which time it was 
evaluated as 20 percent disabling.  The Veteran filed his 
current claim in August 2004, contending the current rating 
does not accurately reflect the severity of this disability.

Besides the lumbar spine disability, the Veteran is also 
service connected for residuals of a fracture of the femur in 
the right leg; sciatica of the right lower extremity 
associated with the lumbar spine strain; a left hip 
disability and a right hip disability, both associated with 
the residuals of the right femur fracture; degenerative joint 
disease of the left knee associated with the residuals of the 
fracture of the right femur; and right knee patellofemoral 
pain syndrome with meniscal degenerative tear and surgical 
residuals associated with the residuals of the right femur 
fracture.

In a VA examination occurring in January 2005, the Veteran 
indicated he experienced back pain with prolonged standing 
greater than one hour.  On examination, the Veteran's lumbar 
spine appeared normal in posture, gait, curvature, symmetery, 
and appearance.  He had forward flexion to 90 degrees and 
extension to 25 degrees.  His lateral flexion was 30 degrees 
bilaterally and his rotational flexion was 30 degrees 
bilaterally.  All ranges were without pain.  There was no 
additional limitation with repetition.  The examiner noted 
objective evidence of pain but did not observe spasm, 
weakness, or tenderness.  The neurological examination was 
normal.  The examiner also reviewed a May 2002 x-ray of the 
lumbar spine demonstrating the intervertebral disc space was 
well preserved without narrowing or spondylolisthesis and 
minimal anterior osteophytes at L3-L4 and L4-L5.  There were 
no focal lytic or sclerotic bony lesions and the reporting 
physician concluded that there was an essentially normal 
spine.  Thus, the examiner also stated that discussion of the 
intervertebral disc syndrome criteria under Diagnostic Code 
5243 was not applicable.

In May 2007, x-rays revealed a disc space narrowing at L3-L4 
with osteoarthritic changes noted at the lower two lumbar 
levels.

In another VA examination in June 2007, the Veteran described 
an aching stiffness and daily pain in the lumbar area.  It 
was worse in the morning or with cold damp weather.  The pain 
became sharp with movement.  He described the pain as 7/10.  
Pain medications provided moderate relief.  He described 
flare- ups 3-4 times per year with the flare-ups lasting four 
to seven days and made him dependent on others.  He had no 
complaints of associated features such as numbness, weakness, 
bowel/bladder problems, or erectile dysfunction.  He had pain 
associated with prolonged standing greater than 20 minutes, 
driving greater than an hour, or sitting longer than two 
hours.

Upon physical examination, the Veteran walked with an 
antalgic gait with a limp favoring the right side.  His spine 
was normal and symmetrical.  His forward flexion was 0-60 
degrees and extension was 0-10 degrees both with moderate 
pain.  The Veteran's left lateral flexion was 0-25 degrees 
with mild pain while the right lateral flexion was 0-20 
degrees with moderate pain.  Similarly, left rotational 
flexion was 0-25 degrees with mild pain and right rotational 
flexion was 0-25 degrees with moderate pain.  There was no 
additional limitation in any range after repetition.  The 
examiner did not elicit any spasms or weakness, but noted 
tenderness to the paravertebral area on the right and over 
the lumbar area.  There were no postural abnormalities.  The 
neurological examination was normal.  The examiner determined 
that none of the intervertebral disc syndrome criteria were 
applicable.

An MRI study of the lumbar spine in July 2007 demonstrated 
L4-L4 mild facet degeneration.  A well circumscribed lesion, 
8 mm in size, was seen adjacent to the right facet neural 
formina moderately encroaching the formina superiorly.  The 
interpreting physician believed it was most likely a small 
synovial cyst associated with facet degeneration.

In September 2007, the Veteran complained to a VA 
neurosurgeon of pain shooting down the right leg but it 
"comes and goes" and was severe at first but then eased off 
in intensity.  The radiating pain might disappear for two to 
three days before returning.  In reviewing the MRI, the 
neurosurgeon saw no evidence of spinal stenosis or disc 
herniation.  He diagnosed a lumbosacral spondylosis with a 
right L4-L5 facet synovial cyst.

In November 2007, the Veteran told VA caregivers that his 
radiating pain had resolved at the time of the nueorsurgical 
consultation but he could not walk due to back and hip pain.

In August 2008, private radiological sudies revealed L4-L4 
bilateral facet arthropathy and anteriorly positioned 
synovial cysts with the right greater than the left.  It was 
felt that radicular symptoms could result and, if so, would 
be more prevalent on the right.  The right sided cyst was 
seen encroaching upon the right L4 neural foramen.  Mild 
central canal stenosis was also present.  

In September 2008, the Veteran sought treatment from a 
private orthopedic surgeon, Dr. K.B. who noted the Veteran 
experinced pain radiating down the anterolateral thigh and 
lower leg in the L-4 distribution.  He also experinced 
intermittent numbness in the right lateral thigh.  Although 
no measurements were given, Dr. B stated the lumbar spine was 
restricted in flexion and extension.  Neurological 
examination was normal except for decreased strength in the 
right foot dorsiflexion.  To alleviate the pain of the right 
lumbar radiculopathy, Dr. B gave the Veteran an epidural 
steroid injection in September 2008. 

In October 2009, the Veteran was afforded a third VA 
examination where it was noted that MRI studies revealed a 
pinching sciatica nerve in two places on the right side 
affecting the right lower extremity.  By this point, the 
Veteran had received 3 steroid injections each of which 
helped for about a month.  He described a sharp pain 
extending into the right leg without numbness or tingling.  
Over time, since the onset of the pain, it has gotten 
progressively worse.  He characterized his response to pain 
medication as good.  He had no bowel or bladder symptoms but 
did have erectile dysfunction.  He did not experience 
numbness or paresthesia but did believe he had leg weakness, 
falling, and unsteadiness due to the lumbar spine disability.  
He described severe flare- ups every two to three weeks which 
could last for hours.  The flare- ups were precipitated by 
prolonged standing, sitting, or walking.  Pain medications 
and lying down alleviated the condition.  He was unable to 
walk more than a few yards and had to use a cane or walker.  
He had no incapacitating episodes.

On examination, he had a varus stance on the right.  He also 
had an antalgic gait with the use of a cane for the right 
lower extremity.  There was no abnormal spine curvature or 
ankylosis.  The examiner noted no spasm, atrophy, guarding, 
or pain with motion or significant neurological findings.  
Flexion was to 70 degrees and extension was to 30 degrees.  
Right lateral flexion was 10 degrees and left lateral flexion 
was 20 degrees.  Right rotational flexion was 20 degrees and 
left rotational flexion was 30 degrees.  There was no 
additional limitation with repetitive motion.  LaSegue's sign 
was positive.

The examiner diagnosed degenerative disc disease and 
degenerative joint disease of the lumbar spine.  The 
disability had a moderate effect on chores and exercise and a 
mild effect on shopping, recreation, and travel.  It had no 
effect on feeding, grooming, bathing, dressing, or other 
activities of daily living.

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The Veteran's lumbar spine disability is rated is currently 
rated at 20 percent disabling under Diagnostic Code 5237 and 
is evaluated based on the degree of limitation of motion 
under the General Formula for Diseases and Injuries of the 
Spine (General Formula) under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237. The criteria for the next higher rating, 40 
percent, under the General Formula are forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

The rating under the General Rating Formula is determined 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. Associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate Diagnostic Code.

For rating purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateroflexion are from 0 
to 30 degrees, and left and right lateral rotation are from 0 
to 30 degrees.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).

The lumbar spine disability may also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating Intervertebral 
Disc), based on the duration and frequency of incapacitating 
episodes.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Under the Formula for Rating Intervertebral Disc Syndrome, 
the criteria for the next higher rating, 40 percent, are 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months.  

Whichever method results in the higher rating, that is the 
rating assigned.  In other words, a separate rating is not 
assigned under the General Rating Formula and under the 
Formula for Rating Intervertebral Disc Syndrome.  See 38 
C.F.R. § 4.14

Analysis

On VA examination in January 2005, forward flexion was to 90 
degrees without pain.  The range of motion was not 
additionally limited by weakness, instability, lack of 
endurance, fatigue, repetitive use, or flare- ups.  As 90 
degrees of flexion does not more nearly approximate 30 
degrees, the criteria for the next higher rating based on 
limitation of motion, considering functional loss due to 
pain, weakness, fatigue, incoordination, or lack of 
endurance, and flare-ups, 38 C.F.R. §§ 4.40, 4.45, 4.59, have 
not been met.  Alternatively, in the absence of favorable 
ankylosis of the entire thoracolumbar spine, the criteria for 
the next higher rating have not been met.

On VA examination in June 2007, forward flexion was to 60 
degrees with moderate pain.  The range of motion was not 
additionally limited by repetitive use.  As 60 degrees of 
flexion does not more nearly approximate 30 degrees, the 
criteria for the next higher rating based on limitation of 
motion, considering functional loss due to pain, weakness, 
fatigue, incoordination, or lack of endurance, and flare-ups, 
38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met.  
Alternatively, in the absence of favorable ankylosis of the 
entire thoracolumbar spine, the criteria for the next higher 
rating have not been met.

On VA examination in October 2009, forward flexion was to 70 
degrees with moderate pain.  The range of motion was not 
additionally limited by repetitive use.  As 70 degrees of 
flexion does not more nearly approximate 30 degrees, the 
criteria for the next higher rating based on limitation of 
motion, considering functional loss due to pain, weakness, 
fatigue, incoordination, or lack of endurance, and flare-ups, 
38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met.  
Alternatively, in the absence of favorable ankylosis of the 
entire thoracolumbar spine, the criteria for the next higher 
rating have not been met.

As for a rating under the Formula for Rating Intervertebral 
Disc Syndrome, while the Veteran states he does lie down for 
a short period to alleviate a flare-up, at no relevant time 
has there been any incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.

The Veteran calls attention to the level of pain he 
experiences, limiting his ability to function.  Under the 
General Rating Formula, the rating criteria apply with or 
without symptoms such as pain whether or not it radiates, 
stiffness, or aching in the area of the spine affected by 
residuals of an injury.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

Furthermore, associated neurologic objective abnormalities, 
as previously noted, are evaluated separately under the 
appropriate Diagnostic Code.  The Veteran has a separate 
rating for sciatica, i.e., the associated neurologic 
objective abnormalities, in this case.  It would violate the 
rule against pyramiding, see 38 C.F.R. § 4.14, to rate the 
same neurologic manifestations under chronic orthopedic 
manifestations when they are already separately rated.  In a 
similar manner, the residuals of the Veteran's other 
disabilities involving the lower extremities are already 
separately rated and can not be also considered in rating the 
lumbar spine disability.

Therefore, as the 20 percent rating reflects the degree of 
impairment shown since the date the Veteran filed his current 
claim, there is no basis for an inceased rating at any time, 
including a staged rating.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
lumbar spine disability, and the benefit-of- the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 20 percent for a lumbar spine 
disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


